 1                                                               (SPACE BELOW FOR FILING STAMP ONLY)

 2
     Roger S. Bonakdar, #253920
 3   2344 TULARE ST., SUITE 200
     FRESNO, CALIFORNIA 93721
 4   PHONE (559) 495-1545
     FAX (559) 495-1527
 5
     Attorney for DEFENDANT, ELADIO FELIX-LEON
 6

 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
                                                  ******
11
     UNITED STATES OF AMERICA,                           CASE NO. 1:18CR00199-1
12
                                     Plaintiff,          STIPULATION TO CONTINUE
13
                                                         SENTENCING; ORDER
                              v.
14
     ELADIO FELIX-LEON,                                  Sentence Date: June 4, 2021
15                                                       Time: 10:00 a.m.
                                     Defendant.          Courtroom 4
16                                                       Hon. Dale A. Drozd
17

18

19          WHEREAS the Sentencing Hearing has been scheduled in this matter for June 4, 2021.

20          WHEREAS Roger S. Bonakdar, counsel for Defendant Eladio Felix-Leon (herein “Mr.

21   Felix-Leon”) requests a continuance of the June 4, 2021, Sentencing on the grounds that

22   counsel is involved in a juvenile criminal matter (set on a statutory time basis), which will be in

23   trial on June 4, 2021.

24           WHEREAS counsel for the parties have met and conferred concerning the continuance,

25   and the Government and Probation are in agreement.

26          THEREFORE, IT IS STIPULATED by and between the parties that the June 4, 2021,

27   sentencing hearing be to June 25, 2021.

28



                                                  1
                              STIPULATION TO CONTINUE SENTENCING; ORDER
 1   IT IS SO STIPULATED:

 2   Dated: June 3, 2021                                  BONAKDAR LAW FIRM

 3                                                   By: /s/ Roger S. Bonakdar

 4                                                         ROGER S. BONAKDAR

 5                                                         Attorney for Defendant

 6                                                         ELADIO FELIX-LEON

 7   Dated: June 3, 2021                                  United States Attorney’s Office

 8                                                        /s/ Katherine Schuh

 9                                                        KATHERINE SCHUH

10                                                        Assistant United States Attorney

11   Dated: June 3, 2021                                  UNITED STATES PROBATION

12                                                        /s/ Tony Vue

13                                                        TONY VUE

14                                                        Senior United States Probation Officer

15                                               ORDER

16          The Stipulation to Continue Sentencing Hearing having come before this Court and

17   good cause appearing therefore;

18          IT IS HEREBY ORDERED that June 4, 2021, Sentencing hearing is hereby continued

19   to June 25, 2021, or to a date convenient for the Court’s calendar.

20   IT IS SO ORDERED.
21
        Dated:     June 3, 2021
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28



                                               2
                           STIPULATION TO CONTINUE SENTENCING; ORDER
